This is an indictment for cruelty to animals, towit: Sundry Stanly County chickens, "tame, villatic fowl," as Milton styles them in stately phrase. The prosecutor and defendant lived very near each other and their chickens were exceedingly sociable, visiting each other constantly. But after the defendants had sown their peas they had no peace, for the prosecutor's chickens became lively factors in disturbing both. The younger defendant, Oscar, as impetuous as his great name-sake, the son of Ossian, pursued one of the prosecutor's chickens clear across the lot of another neighbor, one Mrs. Freeman, and (617) intimidating it into seeking safety in a brush pile pulled it out ignominiously by the legs, and putting his foot on his victim's head, by muscular effort, pulled its head off. Then, in triumph, he carried the headless, lifeless body and threw it down in the prosecutor's yard in the presence of his wife, also letting drop some opprobrious words at the same time. The prosecutor was absent. Another chicken Oscar also chased into the brush pile, and, sharpening a stick, jabbed it at said chicken and through him, so that he then and there died, and Oscar, carrying the chicken impaled on his spear, threw it over into the prosecutor's yard. He knocked over another and, impaling it in the Hannibal's camp. On yet another occasion Oscar did beat a hen that had young chickens, which, with maternal solicitude, she was caring for, so that she died and the young ones, lacking her care, also likewise perished. The aforesaid Oscar, on other divers and sundry times and occasions, was seem "running *Page 429 
and chunking" the prosecutor's chickens. The other defendant, Oscar's father, proposed to the prosecutor "to strike a dead line, and each one kill everything that crossed the line." The offer seemed too unrestricted and the cautions prosecutor, whose thoughts were "bent on peace," as much as his chickens were on peas, firmly declined the dead line proposition, but Oscar's father said he "guessed he would do that way." As the evidence limited his proceedings to this declaration of war, without any over act, anol pros was entered as to him, and Oscar was left alone to bear the brunt. "Having," in the language of Tacitus, "made a solitude and called it peace,"* he naturally protests against being now charged with the odium and burdens of war, which his Honor has assessed at a fine of $1 and costs.
Both defendants and Oscar's mother went on the stand. There (618) was no substantial contradiction of the State's evidence, but all three testified that the prosecutor had been notified to keep his chickens out of their pea patch or they would be killed. This is the "round, unvarnished tale" of the evidence.
The defendant's counsel interposed every consecutive defense from a plea to the jurisdiction to a motion in arrest of judgment.
The case was tried before a Justice of the Peace and the defendant appealed. In the Superior Court a bill of indictment was found by the grand jury and the defendant was tried thereon. Therefore, in any aspect, there was jurisdiction. Whether the court acquired it by the appeal or had original jurisdiction by the indictment, it is immaterial to decide.
Chickens come within the very terms of The Code, sec. 2482, describing the creatures intended to be protected from man's inhumanity, "any useful beast, fowl or animal." Pigeons were held to be within it. S. v. Porter,112 N.C. 887.
The defendant offered to show by Oscar himself that "he killed the chickens to prevent them from destroying the peas." This was to show justification and was properly rejected. The defendants had no more right to destroy a neighbor's chickens when thus found damage feasant than they would his cattle. The remedy is by impounding them till damage paid, or by an action for damage. Their destruction is not necessary to his rights,Clark v. Keliher, 107 Mass. 406, which was a case "on all fours" with this for killing a neighbor's chickens while trespassing after notice to keep them up. In this State, in like manner, it has been held that one has no right to lay poison, though on his own premises, for another's "egg-sucking dog," Dodson v. Mock, 20 N.C. 146; nor to kill a "chicken-eating hog" as a nuisance, Morse v. Nixon, 51 N.C. *Page 430 
(619) 293; nor a "breachy-hog" for the same reason. Bost v. Mingues,  64 N.C. 44. These cases refer to and distinguish Parrott v.Heartsfield, 20 N.C. 110, where it was held lawful to kill a "sheep stealing" dog about to kill sheep. This is because of the fact that such animal could not be easily caught and impounded, nor could he be sold for anything to pay damages. In Johnson v. Patterson, 14 Conn. 1, a very long and learned opinion sustains the proposition that one is not justified in strewing poisoned meat on his premises whereby a neighbor's chickens were killed, though notice was given that this would be done if they were not kept off. It is true, these were actions for damages, and not indictments for cruelty to animals, but if, even in such cases, the trespass is no defense, certainly evidence to show the trespass by an animal was incompetent in an indictment whose gist is merely the fact of cruelty or needless killing. S. v. Butts, 92 N.C. 784.
The first prayer for instruction was properly refused. If this were stock law territory (which is not an evidence) the killing would be none the less wilful. S. v. Brigman, 94 N.C. 888.
The second prayer was also properly refused. Chickens could be impounded at common law, and besides the "needless killing" of the chickens is of itself cruelty, though done without torture. S. v. Porter, supra.
The third prayer, that the jury must find that the defendant "wilfully, knowingly and of stubborn purpose killed the chickens" before they could convict, was given.
The fourth prayer was properly refused. The wilful and needless killing of the prosecutor's chickens was none the less cruelty to them because done on an "impulse of anger." Says Burwell, J., in S. v. Porter,(620) supra: Since the enactment of this statute it has been unlawful in this State for a man to gratify his angry passions or his love for amusement and sport at the cost of wounds and death to any useful creature over without any intent to wilfully * * * kill them, he would not be guilty," was properly refused.
The fifth prayer, which contained this: "If the defendant killed the chickens without any intent to wilfully * * * kill them, he would not be guilty," was properly refused.
There was no aspect of the evidence tending to show an accidental killing. If the rest of the prayer were correct, it being incorrect as an entirety, the court was not called upon to dissect it and give so much as was good.
The sixth prayer was given, and the seventh, from what has already been said, was properly refused.
The Judge stated a correct proposition of law when he told the jury that the defendant was not justified if he killed the chickens to prevent the destruction of his crop, S. v. Butts, supra, for he could prevented it by impounding them, or he could sue for damages. But he *Page 431 
erred in telling them that the defendant must prove justification in the killing. The indictment being that the defendant did "knowingly, wilfully and needlessly act in a cruel manner towards a certain fowl, towit, a chicken, by killing said chicken, the said chicken being a useful fowl," etc., this (rejecting refinement, The Code, sec. 1183) is an intelligible charge that the defendant was guilty of cruelty to the useful fowl by needlessly and wilfully killing it. But the burden was on the prosecution to prove the "knowingly, wilfully and needlessly." It was not incumbent on the defendant to prove justification. It is not like killing of a human being which, if done with a deadly weapon, raises a presumption of malice, S. v. Rollins, 113, N.C. 722; nor yet like the proof of a sale of liquor, which, being shown, the burden devolves upon the defendant to show the license, because it is a matter peculiarly in his own knowledge, S. v. Emery, 98 N.C. 668; nor like cases (621) where an act is made punishable irrespective of intent in which, the act being shown, the burden shifts to the defendant, S. v. Glenn,2118 N.C. 1194, and it was still greater error to charge that the defendant must prove the matter of justification beyond a reasonable doubt. Even where the burden shifts to the defendant, he needs only to provide it "to the satisfaction of the jury." S. v. Ellick, 60 N.C. 56; S. v. Willis,63 N.C. 26. But this error in the charge was harmless error, for there was no evidence tending to show that the defendant was justified, and the Court properly told the jury that the killing to prevent the destruction of the pass (the only matter in justification relied on) would not justify the defendant. The Court might properly have told the jury that, if they believed the evidence, they should find the defendant guilty, for there was no conflict of evidence, and it amounted to that, since there was no evidence which made a legal defense.
In response to the third prayer the Court properly instructed the jury that they could not convict unless they found that the defendant "knowingly, wilfully and of stubborn purpose" killed the chickens. This is not a case of "intent," which is an inference of inner motive to be drawn by the jury, S. v. Coy, 119 N.C. 901, but of conduct, cruelty, independent of intent if wilful, and the defendant's own evidence proved that the killing was done wilfully, and the charge being substantially that, if the jury believed the evidence, he was guilty, was correct. S. v.Woolard, 119 N.C. 779; S. v. Riley, 113 N.C. 648.
What has already been said disposes of the motion in arrest of judgment. The defendant understood fully the charge against him, The Code, sec. 1183. The Code, sec. 2490, provides that "cruelty" shall be held to include every act, etc., whereby unjustifiable physical pain, suffering or death is caused. While the indictment is not carefully drawn, and is, indeed, less accurate than the warrant originally     (622) *Page 432 
issued by the Justice, the charge "needlessly acting in a cruel manner by killing," is a sufficient charge of cruelty, and is sustained by the uncontroverted proof of impaling one chicken on a sharp stick and beating the hen to death.
Affirmed.
Cited: Hampton v. R. R., ante, 538; S. v. Hester, 122 N.C. 1052;Vanderbilt v. Brown, 128 N.C. 502; S. v. Wiseman, 131 N.C. 797;Willeford v. Bailey, 132 N.C. 404; S. v. R. R., 145 N.C. 578, 580; S.v. Smith, 156 N.C. 631; S. v. McAden, 162 N.C. 577.
* "Solitudinem faciunt, pacem vocant." Agricola, c. 30.
 *Page 1